Jeff Joseph
12203 East Second Ave
Aurora, CO 80011
(303) 297-9171
Fax: (303) 733-4188
jeff@immigrationissues.com
Attorney for Plaintiffs and Class




                                 UNITED STATES DISTRICT COURT
                                             For the
                                        District of Guam


Guam Contractors Association, et al.

               Plaintiffs-Petitioners,

       v.                                         CASE NO. 16-cv-00075

William P. Barr, Attorney General of the          PLAINTIFFS’ RESPONSE TO
United States, et al.,                            DEFENDANTS’ OBJECTIONS TO
                                                  MAGISTRATE JUDGE’S REPORT AND
               Defendants-Respondents.            RECOMMENDATION, ECF NO. 126
     Cases

 1   Airmark Corp. v. FAA, 758 F.2d 685, 691-92 (D.C. Cir. 1985) ................................................... 11
     Arizona Dream Act Coal. V. Brewer, 757 F.3d 1053, 1061 (9th Cir. 2014) ................................. 4
 2   F.C.C. v. Fox Television Stations, Inc. 556 U.S. 502, 515 (2009)................................................ 10
 3   Fund for Animals v. Norton, 294 F.Supp. 2d 92, 115 (D.D.C. 2003)............................................. 8
     Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 450 (1911) ............................................... 13
 4   Hecht Co. v. Bowles, 321 U.S. 321, 329-330 (1944) ...................................................................... 8
 5   In re Polar Bear Endangered Species Listing & § 4(d) Rule Litig., 818 F.Supp. 2d 214, 239
        (D.D.C. 2011) ............................................................................................................................. 8
 6   Kisor v. Wilkie, 588 U.S. ____ (2019) .......................................................................................... 11
 7   Matter of Artee Corp., 18 I&N Dec. 366 (Comm 1982) ................................................................ 6
     National Cable & Telecommunications Assn. v. Brand X Internet Services, 545 U.S. 967, 981
 8
        (2005) ........................................................................................................................................ 10
 9   Schanen v. United States Dep’t of
        Justice, 798 F.2d 348, 350 (9th Cir. 1986)................................................................................ 13
10
     Small Refiner Lead Phase-Down Task Force v. U.S.E.P.A., 705 F.2d 506, 553 (D.C. 1983) ....... 8
11   Stone v. City of San Francisco, 968 F.2d 850, 856 & n.9 (9th Cir. 1992)...................................... 6
12   U.S. v. Oakland Cannabis Buyers’ Co-op, 532 U.S. 483, 496 (2001)............................................ 7
     United States v. Gavilan Joint Community College Dist., 849 F.2d 1246, 1251 (9th Cir. 1988) . 13
13   United States v. National
14      Medical Enters., Inc., 792 F.2d 906, 911 (9th Cir. 1986) ......................................................... 13

15   Statutes

16   5 U.S.C. § 702 ........................................................................................................................... 7, 12
     5 U.S.C. § 706 ................................................................................................................................. 8
17
     5 U.S.C. 706(1) ............................................................................................................................... 8
18
19                                                           I.         INTRODUCTION
20
                After now five filings related to the issue of contempt, oral arguments in front of an
21
     impartial adjudicator, and an issued Report and Recommendation (“R and R”), ECF No. 126, the
22
23   Defendants once again object to the motion for contempt against them and attempt to further

24   delay these proceedings. The issue has been fully briefed. The Defendants’ new filings do not
25   present novel arguments or legal issues, but rather rehash the same arguments they have made
26
     before. Plaintiffs have demonstrated by clear and convincing evidence that the Defendants have
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                                                                        1
     failed to comply with this Court’s Preliminary Injunction Order (“PI Order”), ECF No. 82, and

 1   there exists no articulated reasonable or good-faith explanation for this failure. Further, despite

 2   Defendants’ claims to the contrary, the power of the Court to grant sanctions has been
 3   demonstrated, fully briefed, argued, and a well-reasoned decision has been issued on the matter.
 4
     The Magistrate Judge made specific factual findings and legal conclusions based off a careful
 5
     reading of all evidence and arguments and after hearing from the parties themselves. For these
 6
 7   reasons, Plaintiffs request that this Court deny Defendants’ request for oral argument, follow the

 8   Magistrate Judge’s Report and Recommendations, find Defendants in contempt of court, and
 9   grant appropriate sanctions.
10
        II.      OBJECTION TO ORAL ARGUMENT
11
              Plaintiffs have already participated in one oral argument on the issue of contempt, and the
12
13   parties have now filed five briefs and motions arguing the legal and factual bases for contempt

14   against the Defendants. The relevant facts and law have already been set forth, and, as seen by
15   the Defendants’ objections, legal arguments are now simply being rehashed. There is nothing to
16
     new to present to the court and a second round of oral arguments will not assist the court in any
17
     further understanding of the issues presented. Further, oral arguments would be needlessly
18
19   costly to the Plaintiffs, further delay this case (which has already been pending for nearly three

20   years) and be only minimally useful for the Court in deciding the present issue. For these
21   reasons, Plaintiffs object to the Defendants’ request for another oral argument in front of a new
22
     court and ask that this Court deny Defendants’ request for oral argument.
23
              There has, however, not been a hearing on the issue of sanctions. If the Court is satisfied
24
25   that contempt has been established and would like a hearing on what sanctions, if any, would be

26   appropriate, Plaintiffs agree that such a hearing would be beneficial and useful to the Court.
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                           2
               If the Court finds that oral argument would be helpful or necessary in this matter,

 1   Plaintiffs request that the Court order that such a hearing be conducted by telephone. Plaintiffs

 2   would also request that reimbursement for any actual legal expenses and costs for oral argument
 3   be considered in any sanctions ordered.
 4
        III.      ARGUMENT
 5
               Defendants assert that their interpretation of this Court’s PI Order is reasonable and in
 6
 7   good faith, and thus is not in contempt of this Court’s order. However, absent a piecemeal and

 8   tortured reading of the PI Order and a disregard for the scope and nature of the present suit itself,
 9   Defendants’ interpretation and Defendants’ actions in conformance with this interpretation are
10
     plainly unreasonable and by no means in good faith. The Magistrate Judge methodically
11
     marched through the Defendants’ obligations under the PI Order and Defendants’ actions
12
13   subsequent to the issuance of the Order to correctly find that Defendants both failed to comply

14   with the order and that appropriate sanctions should be ordered.
15             A. The Magistrate’s Report and Recommendation was correct in recommending
16                this Court find Defendants did not comply with the PI Order.

17             Defendants, once again, contest a finding of contempt based on the assertion that their
18   interpretation of the PI Order was in good faith and was reasonable. However, the context of the
19
     present suit, combined with the language of the PI Order itself renders Defendants’ interpretation
20
     of the PI Order plainly unreasonable and indefensible. The Magistrate Judge considered all of
21
22   the legal issues presented both herein and in previous filings, examined all of the relevant facts,

23   and heard from the parties themselves in oral argument. The conclusion the Magistrate Judge
24   made that the Defendants “failed to meaningfully appreciate the implications, ramifications, and
25
     reach of the Court’s PI Order” and recommendation that this Court find the Defendants have
26
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                           3
     “failed to comply with the Court’s PI Order” are supported by both law and fact, and this Court

 1   should follow them. See ECF No. 126 at 12-13.

 2           The present suit concerns a plaintiff class that, for two decades, saw approval ratings
 3   approaching 100% for H-2B visas which had been sought for peakload and one-time occurrence
 4
     needs. In 2015, however, these approval ratings, based on the same operative facts, plummeted,
 5
     with 76% of petitions denied. In 2016, denial rates reached nearly 100%. See ECF No. 23-1.
 6
 7   Thus, Plaintiff Class filed the present suit, alleging that there has been an agency-wide change in

 8   policy related to H-2B applications for Guam, in violation of APA notice and comment
 9   requirements. The Court made an explicit finding that “[t]he absence of preliminary relief here
10
     poses various massive, concrete, and imminent risks of harm for the employers and the health of
11
     the public more generally, from domino-like webs of bankruptcies and public health crises to
12
13   environmental harms and stalled and substandard completion of projects critical to the nation’s

14   security and defense.” ECF No. 81 at 20-21.
15           To prevent these harms, the court issued an injunction to restore the status quo, or, as the
16
     Court defined, “the legally relevant relationship between the parties prevailing before any
17
     controversy has arisen.” ECF No. 81 at 22 (citing Arizona Dream Act Coal. V. Brewer, 757
18
19   F.3d 1053, 1061 (9th Cir. 2014). As to what the status quo was, and to what the Court was

20   restoring, it stated:
21           “one proposition regarding the status quo is reasonably clearly established . . . for at least
22           twenty years, somewhere between 95% and 100% of temporary worker petitions here on
             Guam were granted. The simple corollary is this: it was historically true that these petitions
23           were not denied based on a failure to satisfy a peakload or one-time occurrence condition.
             Now, by contrast, the parties are in agreement that the agency is regularly denying petitions
24           based on failure to satisfy those conditions. And thus the appropriate scope of preliminary
25           relief is straightforward. To restore the parties to the status quo and do no more, and to
             protect all interested parties, the agency must be preliminary enjoined from relying on
26           failure to satisfy peakload or one-time occurrence conditions as grounds for denying
             temporary worker petitions submitted by the employers . . . in the absence of adequate
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                         4
             explanation as to how and why the pattern of adjudication changed.” ECF No. 81 at
             29 (emphasis added).
 1
             Defendants were thereafter enjoined from relying on application of the reasoning
 2
     presented in its denials of FY 2015 and 2016 petitions, that of temporary need, when denying
 3
 4   class members’ petitions absent an adequate acknowledgment of a prior course of adjudication

 5   and an adequate explanation for departure from that course. See ECF No. 81 at 32-33. In other
 6   words, Defendants, by the plain wording of the PI Order have been enjoined from denying H-2B
 7
     petitions from Plaintiff Class solely on the basis of temporary need absent an acknowledgment of
 8
     the previous policy, and an adequate explanation of both how the agency wide practice changed
 9
10   and why the agency wide practice changed.

11           Defendants object to the R and R, stating that it misreads the PI Order as enjoining
12   Defendants from denying a class member’s subsequently-filed petitions on temporary need
13
     grounds for any reason. This is a clear mischaracterization of the R and R, and a simple read of
14
     the report shows that it distinctly goes through a two-step analysis. First, the R and R analyzes
15
16   and determines that Defendants have “relied upon the same rationale it employed in denying

17   petitioners decisions” in violation of the PI Order. See ECF No. 126 at 6-9. Second, the R and R
18   analyzes whether Defendants’ actions properly fall in the exception to the mandate that it not
19
     rely on temporary need in subsequent denials, namely whether Defendants have provided an
20
     adequate acknowledgment of its prior course of conduct and provided an adequate explanation
21
22   for departing from this course of conduct. See Id. at 9-11. The R and R then determines that the

23   explanation given by Defendants was inadequate. Id. at 11. Each conclusion is discussed in
24   turn.
25
             i.     Defendants have adopted an unreasonable and bad faith interpretation of the
26                  PI Order.
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                         5
            Defendants failed to comply with the plain wording and stated purpose of the PI order,

 1   and its objections to the R and R’s findings are meritless.

 2          As discussed above, Defendants were specifically enjoined from using temporary need as
 3   a basis for denial of class members’ subsequent H-2B petitions. Nonetheless, Defendants
 4
     continued to use temporary need to delay or deny such petitions. This, as the R and R discusses,
 5
     was a clear failure to comply with the PI Order. See ECF No. 126 at 9. The subsequent denials
 6
 7   issued in accordance with this interpretation are clear and convincing evidence of violation of the

 8   PI Order, and Defendants have not and cannot demonstrate that they performed “all reasonable
 9   steps within their power to insure compliance with the court’s order.” Stone v. City of San
10
     Francisco, 968 F.2d 850, 856 & n.9 (9th Cir. 1992).
11
            Defendants argue that their failure was in good faith and based on a reasonable
12
13   interpretation of the order, but Defendants’ interpretation requires either intentional bad faith or

14   simple willful blindness of the scope and nature of the PI Order and the present suit. For
15   example, Defendants rest much of their interpretation on the phrasing in the PI Order that future
16
     petitions be adjudicated “in a manner consistent with both any longstanding practice and this
17
     Order.” ECF No. 81 at 33. In interpreting this phrasing, Defendants take the position that this
18
19   Court was ordering Defendants to adjudicate future petitions according to USCIS’s policy of

20   interpreting temporary need derived from Matter of Artee Corp., 18 I&N Dec. 366 (Comm
21   1982), which, in effect, renders the PI Order meaningless. See ECF No. 132 at 8. There is no
22
     conceivable reason for why the Court would order the agency to continue to interpret temporary
23
     need as it has for other H-2B petitions since the 1980s, while at the same time ordering the court
24
25   to go back to the status quo prior to the lawsuit. If this is the case on which the agency has relied

26
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                            6
     to determine temporary need since the end of the Disco era, there never should have been a

 1   change in adjudication in 2015.

 2          Under this interpretation, Defendants have continued to delay and deny petitions solely
 3   for failure to meet peakload or one-time occurrence temporary need requirements just as they
 4
     have done since FY 2015 and 2016, when the lawsuit was filed. The status quo remains the
 5
     same. The Defendants are in direct violation of PI Order’s stated purpose and mandate that
 6
 7   Defendants not rely on failure to meet temporary need in denying applications. As the R and R

 8   states, “Defendants do not believe the PI Order enjoins them in any manner from denying
 9   [Plaintiffs’] petitions on the basis of the same rationale it employed in the prior denials.” ECF
10
     126 at 9.
11
            Defendants additionally challenge the Order by asserting that any order mandating it to
12
13   return to the status quo, as the plain wording of the PI Order requires, would be an ultra vires

14   action of the Court. However, Defendants once again misconstrue the very nature of the present
15   lawsuit and of the PI Order. Plaintiffs allege and have demonstrated a clear and convincing
16
     factual basis for the existence of a longstanding agency policy with regard to the adjudication of
17
     H-2B visa applications for the Plaintiff Class that, at some point prior to 2015, changed.
18
19   Plaintiffs have alleged that this is in violation of APA’s rulemaking requirements. Plaintiffs do

20   not, and have not, asked the Court to administer the Immigration and Nationality Act, and the
21   Court has never attempted to do so. The Court has, however, enjoined Defendants from
22
     implementing an unlawfully promulgated policy, as is consistent with both the APA and
23
     longstanding constitutional principles. See 5 U.S.C. § 702; U.S. v. Oakland Cannabis Buyers’
24
25   Co-op, 532 U.S. 483, 496 (2001) (“For ‘several hundred years,’ courts of equity have enjoyed

26   ‘sound discretion to consider the ‘necessities of the public interest’ when fashioning injunctive
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                          7
     relief.” (quoting Hecht Co. v. Bowles, 321 U.S. 321, 329-330 (1944)). Defendants simply

 1   misunderstand or disregard the power a reviewing has Court over an unlawful agency action.

 2          Further action is both warranted and authorized in the present case, and remand is not, as
 3   Defendants suggest, the only action a reviewing court is empowered to make, especially in the
 4
     face of blatant disregard for the authority of the Court. Indeed, in cases like the present, where
 5
     alleged unlawfully promulgated regulations and policies are at issue, courts have historically
 6
 7   issued mandamus orders vacating the new policy and reinstating previous policies. See, e.g.,

 8   Small Refiner Lead Phase-Down Task Force v. U.S.E.P.A., 705 F.2d 506, 553 (D.C. 1983)
 9   (“When an agency replaces an existing regulation with a new regulation, and we vacate all or
10
     part of the new regulation, we must decide whether the agency’s prior regulation continues in
11
     effect or whether our action leaves no regulation in effect”); In re Polar Bear Endangered
12
13   Species Listing & § 4(d) Rule Litig., 818 F.Supp. 2d 214, 239 (D.D.C. 2011) (reinstating a prior

14   rule when after vacating an unlawfully promulgated rule); Fund for Animals v. Norton, 294
15   F.Supp. 2d 92, 115 (D.D.C. 2003) (same). Such actions, in effect, force an agency to apply
16
     specific regulations that have been replaced by the agency, yet are not considered an ultra vires
17
     action under the APA.
18
19          Further, courts are statutorily authorized to compel agency action unreasonably delayed

20   or unlawfully withheld, and such compulsion is not considered ultra vires in any way. 5 U.S.C.
21   706(1) (permitting a Court to compel agency action unlawfully withheld or unreasonably
22
     delayed). Given the power of the court to vacate a new policy and mandate the agency continue
23
     to apply a previous one, or to compel specific agency action under 5 U.S.C. § 706, the Court’s
24
25   PI Order compelling Defendants to maintain the status quo prior to 2015 during the present

26   litigation is within its power, reasonable, and indeed tempered.
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                          8
            ii.     Defendants failed to provide sufficient acknowledgment of its prior policy
                    and an adequate explanation of a departure from this policy in its denials.
 1
            While the PI Order specifically requires that Defendants acknowledge its previous policy
 2
     and give an adequate explanation for why it is departing from that longstanding policy,
 3
 4   Defendants failed to give such an explanation, and, as the R and R states, failed even to

 5   acknowledge a departure from its prior pattern of adjudications. See ECF No. 126 at 13.
 6          In its denials, Defendants provided a factual recounting that the petitioner has “prior
 7
     approvals for H-2B workers from September 2006 to February 2006.” ECF No. 108-7 at 65.
 8
     The denial recounted the company’s history of approvals, and then stated that “Although [the
 9
10   company was] approved for several years based on [its] assertions that [it has] a peak load need,

11   after careful review of [the company’s] filing history, it now appears that there is a constant
12   need, not temporary one.” ECF No. 108-7 at 69. Defendants argue that this historical recounting
13
     of a class members’ previous petitions amounts to an adequate acknowledgment of its previous
14
     policy, and an adequate explanation for why it is departing from that policy. However, as the R
15
16   and R states, Defendants fail to appreciate the “implications, ramifications, and reach of the

17   Court’s PI Order.” ECF No. 126 at 13.
18          An acknowledgement of previous policy, in order to comply with the PI Order and to be
19
     consistent with the nature of the present suit would require an acknowledgment of the agency’s
20
     previous policy, not a detailed factual recounting of the petitioner’s history of H-2B petitions.
21
22   The Order requires an adequate explanation for why the agency is departing from that policy,

23   which by definition, requires a discussion of the actual policy itself, and why it is changed, not a
24   sentence saying that the same operative facts no longer meet the temporary need standard as they
25
     had for decades. Indeed, as the R and R states, Defendants failed to even acknowledge that a
26
     previous policy existed. See ECF No. 126 at 12.
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                            9
               As Defendants state, the APA does gives guidance on what would constitute an adequate

 1   explanation. However, the explanation that Defendants give fails to satisfy these standards.

 2   Plaintiffs do not argue that Defendants lack the power to alter its policies and practices.
 3   Plaintiffs recognize that an agency is generally free to change its position at any time, but the
 4
     agency minimally must “display awareness that it is changing position. An agency may not, for
 5
     example, depart from a prior policy sub silentio . . .” F.C.C. v. Fox Television Stations, Inc. 556
 6
 7   U.S. 502, 515 (2009) (emphasis in original). Additionally, sometimes an agency must be

 8   cognizant that, as has been explicitly and repeatedly stated in the present litigation, longstanding
 9   policies may have “engendered serious reliance interests that must be taken into account.” Id.
10
     “In such cases . . . a reasoned explanation is needed for disregarding facts and circumstances that
11
     underlay or were engendered by the prior policy. Id. at 515-16.
12
13             As discussed above, Defendants’ interpretation and actions are unreasonable, and its

14   explanations are wholly inadequate. As the Magistrate Judge stated in his R and R, “Defendants
15   cannot explain their decision using the same reasoning used in the prior petitions because that
16
     reasoning has previously been rejected by the Court.” ECF No. 126 at 11. Furthermore,
17
     explaining the departure from longstanding, agency wide practice with simply a factual
18
19   acknowledgment of the previous practice entirely fails as a “reasoned explanation . . . for

20   disregarding facts and circumstances that underlay or were engendered by the prior policy.” Fox
21   Television Stations, 556 U.S. at 515. Indeed, such an “[u]nexplained inconsistency” is “a reason
22
     for holding an interpretation to be an arbitrary and capricious change from agency practice.”
23
     National Cable & Telecommunications Assn. v. Brand X Internet Services, 545 U.S. 967, 981
24
25   (2005).

26
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                         10
      Defendants try to explain away the plainly unreasonable interpretation they have taken by

 1   stating that the APA allows the agency to change its policy at any time, “even in an adjudicatory

 2   setting.” ECF No. 132 at 13 (citing Airmark Corp. v. FAA, 758 F.2d 685, 691-92 (D.C. Cir.
 3   1985). However, in the context of the present case, such a drastic change in policy explained
 4
     with a simple factual acknowledgment that USCIS previously adjudicated these petitions
 5
     differently is not supported by the APA. Indeed, not only is such an unexplained departure from
 6
 7   the prior policy where, for decades, factually identical petitions were approved in violation of the

 8   PI Order, such a departure amounts to a sub silentio policy change in violation of the APA.
 9          And, even if the agency chooses to change policy, they do so within the constraints of the
10
     APA. As the Supreme Court recently said in Kisor,
11
                    And even then, not every reasonable agency reading of a genuinely
12                  ambiguous rule should receive Auer deference. Rather, a court must also
13                  make an independent inquiry into whether the character and context of
                    the agency interpretation entitles it to controlling weight. The inquiry
14                  along this dimension does not reduce to an exhaustive test, but the Court
                    has laid out some especially important markers for identifying
15                  when Auer deference is and is not appropriate. To begin with, the
16                  regulatory interpretation must be the agency's authoritative or official
                    position, rather than any more ad hoc statement not reflecting the
17                  agency's views. Next, the agency's interpretation must in some way
                    implicate its substantive expertise, as the basis for deference ebbs when
18                  the subject matter of a dispute is distant from the agency's ordinary
19                  duties. Finally, an agency's reading of a rule must reflect its " fair and
                    considered judgment." A court should decline to defer, for example, to a
20                  merely "'convenient litigating position,’“or to a new interpretation that
                    creates "unfair surprise" to regulated parties.
21
22
            Kisor v. Wilkie, 588 U.S. ____ (2019).
23
            In summary, the R and R clearly and concisely explains the Defendants’ willful disregard
24
25   for the Courts’ PI Order, and none of the arguments raised in objection to these conclusions have

26   merit. Defendants’ interpretation is directly contrary to the purpose and plain wording of the PI
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                      11
     Order, and thus cannot be reasonable or in good faith. Defendants explicitly denied petitions for

 1   failure to meet the requirements for temporary need while failing to give an adequate explanation

 2   for departure from its prior policy, directly contrary to the Court’s PI Order. Defendants
 3   demonstrably adjudicated Plaintiffs’ H-2B petitions in a manner that was not consistent with
 4
     longstanding practice and the PI Order. The Magistrate Judge considered all evidence and legal
 5
     arguments in making his recommendation, and his report methodically details Defendants’
 6
 7   willful failure to take all reasonable steps in complying with the Court’s order, as well as the

 8   clear and convincing evidence that Plaintiffs have, through numerous filings, presented. For
 9   these reasons, Plaintiffs ask that this Court follow the R and R, find that the Defendants failed to
10
     comply with the PI Order, and find Defendants in contempt.
11
            B. The R and R was correct that appropriate sanctions are authorized and should
12             be ordered by this court.
13
            Finally, rather than addressing Plaintiff’s arguments related to contempt sanctions,
14
     Defendants once again assert that sovereign immunity bars such sanctions. The issue was fully
15
16   briefed previously, and the R and R correctly concluded, after assessing all of the legal

17   arguments and hearing from the parties themselves, that sanctions are both authorized and
18   appropriate for this court to consider.
19
            Defendants’ assertion of sovereign immunity is without merit. Defendants fail to address
20
     the fact that contempt sanctions are historically incidental to and necessary for the injunctive
21
22   power. By waiving sovereign immunity for injunctive relief, as is the case in the present suit

23   under 5 U.S.C. § 702, Congress also necessarily waives sovereign immunity for contempt
24   sanctions. Logically, without the power of contempt sanctions, the judiciary would be wholly
25
     unable to enforce its congressionally authorized injunction against a non-compliant government
26
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                        12
     actor. In essence, any injunction would be toothless, and injunctions against government actors

 1   as a whole would amount to unconstitutional advisory opinions.

 2           Furthermore, sanctions against government actors without an express waiver of sovereign
 3   immunity are not unheard of, another point that Defendants fail to address. For example,
 4
     sanctions for violations of the Federal Rules of Civil Procedure 11, 37(b), and 60 may be
 5
     imposed against the government. See United States v. Gavilan Joint Community College Dist.,
 6
 7   849 F.2d 1246, 1251 (9th Cir. 1988); United States v. National

 8   Medical Enters., Inc., 792 F.2d 906, 911 (9th Cir. 1986); Schanen v. United States Dep’t of
 9   Justice, 798 F.2d 348, 350 (9th Cir. 1986). The Federal Rules of Civil Procedure are neither
10
     created by Congress, nor an express waiver of sovereign immunity, simply the application of the
11
     principle that incidental to the power of the judiciary is the power to control how judicial
12
13   proceedings operate.1

14           Finally, Defendants’ position that sovereign immunity protects it from sanctions would
15   undercut basic constitutional principles of separation of powers. As the Supreme Court warned
16
     in 1911, “If a party can make himself a judge of the validity of orders which have been issued,
17
     and by his own act of disobedience set them aside, then are the courts impotent, and what the
18
19   Constitution now fittingly calls the ‘judicial power of the United States’ would be a mere

20   mockery.” Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 450 (1911). Accordingly,
21   Plaintiffs ask that this Court follow the R and R and impose appropriate sanctions.
22
             If anyone should be concerned about separation of powers, it should be this Court. The
23
     government Defendants are all Executive agencies that have demonstrably bypassed the
24
25
26   1
      The Federal Rules of Civil Procedure are promulgated by the U.S. Supreme Court and transmitted to Congress,
     who has the ability to veto the rules. They are neither statute nor regulation, and do not go through the
27   Constitutional process of bicameral approval and presentment to the President. See 28 U.S.C. § 2073.
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                                    13
     Legislature by creating new laws without Notice and Comment, as well as the authority of this

 1   Court in ignoring clear Court orders.

 2       IV.      CONCLUSION
 3             The Defendants’ position is unreasonable and clearly contrary to the purpose of the PI
 4
     Order to return the parties to the status quo. As the Magistrate Judge stated in his R and R,
 5
     “Defendants have failed to appreciate the ramifications and reach of the PI Order.” ECF. No.
 6
 7   126 at 9. For nearly two years, through requests for clarification, oral arguments, and multiple

 8   objections, the government has placed the Plaintiffs in the proverbial position of Achilles and the

 9   tortoise,2 with an injunction that has been issued, but the effects of which have never been
10
     realized. Throughout this time, costs for the Plaintiffs continue to mount, both in legal fees and
11
     in business opportunities lost. Congress and this Court have already acknowledged the
12
13   significant macroeconomic, health, environmental, and security concerns that come with

14   Defendants’ willful and unreasonable failure to comply. For the reasons stated above, and in the

15   previous filings, Plaintiffs respectfully request this Court deny Defendants’ request for oral
16
     arguments, follow the Magistrate Judge’s Report and Recommendations, find Defendants in
17
     contempt, and order appropriate sanctions to compel compliance with the PI Order.
18
19
20
21             Respectfully submitted this 13th day of August, 2019

22
23             ___/s/ Jeff Joseph_________________
24
         Jeff Joseph
25
26   2
       The paradox of Achilles and the tortoise is attributed to a 5th century BC philosopher named Zeno, and describes a
     situation where Achilles, when attempting to catch a tortoise, is paradoxically never able to reach the tortoise
27   because he must first reach an infinite number of intermittent points.
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                                                      14
        Joseph Law Firm, P.C.
        12203 East Second Ave.
 1      Aurora, CO 80011
        (303) 297-9171
 2      FAX: (303) 733-4188
        jeff@immigrationissues.com
 3
 4      Jennifer C. Davis
        Davis & Davis, P.C.
 5      P.O. Box 326686
        Hagatna, Guam 96932
 6      Phone: (671) 649-1997
 7      Fax: (671) 649-1995
        atty@davisdavis-law.com
 8
        Attorneys for Plaintiffs and Class
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
                                                                                      15
 1
 2
 3                                    CERTIFICATE OF SERVICE

 4
 5
        I, Jeff Joseph, hereby certify that on August 13, 2019, I filed the foregoing with the Clerk of
 6
        Court using the CM/ECF system and have sent notification of such filing to the following email
 7
 8      address:

 9
                   Glenn.girdharry@usdoj.gov
10                 heather.sokolower@usdoj.gov

11
12      Respectfully submitted,
13
14
15      /s/Jeff Joseph
16      Jeff Joseph Colo. Reg. No. 28695
        Joseph Law Firm
17      12203 E. Second Ave.
        Aurora, CO 80011
18      Phone: (303) 297-9171
19      Fax: (303) 733-4188
        Jeff@immigrationissues.com
20      Attorney for Plaintiffs
21
22
23
24
25
26
27
     Plaintiffs’ Response to Defendants’ Objection to Magistrate Judge’s Report and
28   Recommendation
